 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRAIG RICHARD,                                      Case No.: 3:19-CV-1110-LAB-WVG
     CDCR #J-36916,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 3]
     C/O GALBRAITH; C/O SORENSEN;
16   C/O KAHN; C/O NORIEGA,                              AND
17                                  Defendants.
                                                         (2) DISMISSING CIVIL ACTION
18
                                                         FOR FAILURE TO STATE A CLAIM
19                                                       PURSUANT TO
                                                         28 U.S.C. § 1915A(b)(1)
20
21
22
23         Craig Richard (“Plaintiff”), currently incarcerated at the California Health Care

24   Facility (“CHCF”) located in Stockton, California, and proceeding pro se, has filed a civil

25   rights complaint pursuant to 42 U.S.C. § 1993 (ECF No. 1). While Plaintiff was housed at

26   CHCF at the time he filed this action, the named Defendants are prison officials at the

27   Richard J. Donovan Correctional Facility (“RJD”). (See Compl. at 1-2.)

28
                                                     1
                                                                            3:19-CV-1110-LAB-WVG
 1         Plaintiff has not prepaid the civil filing fee required by 28 U.S.C. § 1914(a); instead,
 2   he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
 3   § 1915(a) (ECF No. 3).
 4   I.    Request to Proceed In Forma Pauperis
 5         All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
11   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
12   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
13   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
14   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
15         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
17   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
18   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
19   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
20   in the account for the past six months, or (b) the average monthly balance in the account
21   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
22   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
23   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:19-CV-1110-LAB-WVG
 1   any month in which his account exceeds $10, and forwards those payments to the Court
 2   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
 3          In support of his request to proceed IFP, Plaintiff has submitted a prison certificate
 4   authorized by a CHCF accounting official and a copy of his CDCR Inmate Statement
 5   Report. See ECF No. 3; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d
 6   at 1119.    These documents show that Plaintiff carried an average monthly balance of
 7   $1459.60 and average monthly deposits of $688.84. See ECF No. 2 at 2. The current
 8   balance in Plaintiff’s trust account is $4038.90. Id. at 4.
 9          In this matter, Plaintiff has not shown the indigence required to proceed IFP.
10   Therefore, because Plaintiff has shown that he is able to pay the filing fee in total, Plaintiff’s
11   Motion to Proceed IFP is DENIED.
12   II.    Screening of Complaint pursuant to 28 U.S.C. § 1915A
13          While Plaintiff has been denied leave to commence this civil action without
14   prepayment of the $400 civil filing fee required by 28 U.S.C. § 1914(a), and his case
15   requires dismissal for that reason alone, the Court also elects to conduct a sua sponte review
16   of Plaintiff’s pleading because he was “incarcerated or detained in any facility [and] is
17   accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
18   terms or conditions of parole, probation, pretrial release, or diversionary program” at the
19   time he filed this action. See 28 U.S.C. § 1915A(a), (c).
20          Section 1915A, also enacted as part of PLRA, requires sua sponte dismissal of
21   prisoner complaints, or any portions thereof, which are frivolous, malicious, or fail to state
22   a claim upon which relief may be granted. 28 U.S.C. § 1915A(b); Coleman v. Tollefson,
23   135 S. Ct. 1759, 1764 (2015); Resnick v. Hayes, 213 F.3d 443, 446-47 (9th Cir. 2000).
24   “The purpose of § 1915A is to ‘ensure that the targets of frivolous or malicious suits need
25   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
26   2014) (citations omitted.)
27   ///
28   ///
                                                     3
                                                                                 3:19-CV-1110-LAB-WVG
 1         A.     Plaintiff’s allegations
 2         On November 20, 2018, Plaintiff was “transferred” in a “single van transportation
 3   from California Medical Facility (“CMF”)” to RJD. (Compl. at 3.) While Plaintiff was
 4   in the van, he used a “handheld urinal” and when the van “hit a pot hole,” it caused
 5   Plaintiff’s “urine to spill in [his] lap and all over [his] underwear/underclothes.” (Id.)
 6         When Plaintiff arrived at RJD, he was “informed that [he] had been transferred to
 7   the wrong prison” and was “immediately placed” in Administrative Segregation (“Ad-
 8   Seg”). (Id.) Plaintiff “immediately informed” Defendant Galbraith of his “incident in the
 9   van.” (Id.) He further informed Galbraith that he “needed clean underwear/underclothes
10   and a shower.” (Id.) Galbraith told Plaintiff he would “comply with [his] request but never
11   did.” (Id.) Plaintiff asked Galbraith again for “clean clothing and a shower.” (Id.)
12   Galbraith responded by informing Plaintiff that “since [he] was bugging him, [Plaintiff]
13   had nothing coming.” (Id.)
14         Plaintiff remained in Ad-Seg at RJD from November 20, 2018 to November 23,
15   2018. (See id.) During those three days, Plaintiff claims he “ask/begged” Defendants
16   Sorensen, Kahn, and Noriega “for clean clothing and a shower.” (Id.) When Plaintiff told
17   them of his “unfortunate incident in the van,” they either “shrugged their shoulders” or told
18   him “that sounds like a personal problem.” (Id.)
19         Plaintiff claims as a result of being forced to “wear soiled underwear and denied a
20   shower,” he developed a “serious rash in his genital area which had to be immediately
21   treated” after he was transferred to CHCF on November 23, 2018. (Id.)
22         B.     Eighth Amendment
23         The Eighth Amendment’s prohibition against cruel and unusual punishment protects
24   prisoners not only from inhumane methods of punishment but also from inhumane
25   conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006)
26   (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); Rhodes v. Chapman, 452 U.S. 337,
27   347 (1981)) (quotation marks omitted). While conditions of confinement may be, and often
28   are, restrictive and harsh, they must not involve the wanton and unnecessary infliction of
                                                   4
                                                                               3:19-CV-1110-LAB-WVG
 1   pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at 347). Thus, conditions which
 2   are devoid of legitimate penological purpose or contrary to evolving standards of decency
 3   that mark the progress of a maturing society violate the Eighth Amendment. Id. (quotation
 4   marks and citations omitted); Hope v. Pelzer, 536 U.S. 730, 737 (2002); Rhodes, 452 U.S.
 5   at 346.
 6         In addition, prison officials have a duty to ensure prisoners are provided adequate
 7   shelter, food, clothing, sanitation, medical care, and personal safety, Johnson v. Lewis, 217
 8   F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted). To plead an Eighth
 9   Amendment claim, prisoners must allege facts sufficient to plausibly show that officials
10   acted with deliberate indifference to a substantial risk of harm to their health or safety.
11   Farmer, 511 U.S. at 847.
12         While inmates have the right to personal hygiene supplies, Plaintiff’s Complaint fails
13   to contain sufficient factual allegations to suggest that the denial of clean underwear and a
14   shower for a short period of time amounts to the type of objectively serious deprivation the
15   Cruel and Unusual Punishments Clause exists to prevent. See Keenan v. Hall, 83 F.3d
16   1083, 1091 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir. 1998); Farmer, 511 U.S.
17   at 834. There are no allegations that the deprivation was “severe or prolonged.” See
18   Anderson v. County of Kern, 45 F.3d 1310, 1314 (9th Cir. 1995) (“[S]ubjection of a
19   prisoner to lack of sanitation that is severe or prolonged can constitute an infliction of pain
20   within the meaning of the Eighth Amendment.”). Here, the alleged deprivation was only
21   three days.
22         Thus, because Plaintiff fails to allege facts sufficient to satisfy either the objective
23   or the subjective component of an Eighth Amendment violation–that any Defendant caused
24   him to be deprived of “life’s necessities” with deliberate indifference to his health or
25   safety–his Complaint fails to state an Eighth Amendment claim upon which relief can be
26   granted.
27   ///
28   ///
                                                    5
                                                                               3:19-CV-1110-LAB-WVG
 1   III.   Conclusion and Order
 2          The Court:
 3          1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 3);
 4          2)    DISMISSES this action without prejudice for failure to pay the full statutory
 5   and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a), and for failing to
 6   state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915A(b)(1);
 7   and
 8          3)    GRANTS Plaintiff thirty (30) days leave from the date this Order is “Filed”
 9   in which to pay the $400 initial civil filing fee and file a First Amended Complaint which
10   cures all the deficiencies of pleading noted above. Plaintiff’s Amended Complaint must
11   be complete in itself without reference to the superseded pleading. See S.D. Cal. Civ. L.
12   R. 15.1. Defendants not named and all claims not re-alleged in the Amended Complaint
13   will be deemed to have been waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
14   Further, if Plaintiff’s Amended Complaint fails to state a claim upon which relief may be
15   granted, it may be dismissed without further leave to amend and may hereafter be counted
16   as a “strike” under 28 U.S.C. § 1915(g). See McHenry v. Renne, 84 F.3d 1172, 1177-79
17   (9th Cir. 1996).
18          IT IS SO ORDERED.
19   Dated: July 1, 2019
20                                              HON. LARRY ALAN BURNS
                                                Chief United States District Court Judge
21
22
23
24
25
26
27
28
                                                  6
                                                                             3:19-CV-1110-LAB-WVG
